Dear Mr. Chauvin:
You have requested an opinion of the Attorney General regarding whether individuals, including Constables, with no medical or first aid training, are immune from liability if they render emergency care, first aid, or rescue at the scene of an emergency. Your request has been assigned to me for research and reply.
La.R.S. 9:2793 provides for a limitation on liability for persons who gratuitously render emergency care at the scene of an emergency, with certain exceptions. La.R.S. 9:2793 provides as follows:
A. No person who in good faith gratuitously renders emergency care, first aid or rescue at the scene of an emergency, or moves a person receiving such care, first aid or rescue to a hospital or other place of medical care shall be liable for any civil damages as a result of any act or omission in rendering the care or services or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the person involved in the said emergency; provided, however, such care or services or transportation shall not be considered gratuitous, and this Section shall not apply when rendered incidental to a business relationship, including but not limited to that of employer-employee, existing between the person rendering such care or service or transportation and the person receiving the same, or when incidental to a business relationship existing between the employer or principal of the person rendering such care, service or transportation and the employer or principal of the person receiving such care, service or transportation. This Section shall not exempt from liability *Page 2 
those individuals who intentionally or by grossly negligent acts or omissions cause damages to another individual.
B. The immunity herein granted shall be personal to the individual rendering such care or service or furnishing such transportation and shall not inure to the benefit of any employer or other person legally responsible for the acts or omissions of such individual, nor shall it inure to the benefit of any insurer.
By its plain language, La.R.S. 9:2793 provides general immunity from civil liability to any person who gratuitously renders emergency care, first aid, or rescue at the scene of the emergency, by any actions, provided the caregiver does not intentionally or by gross negligence cause damage to another. This immunity, however, does not apply where there is a business relationship between the individual receiving aid and the individual rendering aid, nor does it extend to individuals who intentionally or by gross negligent acts or omissions cause damages to another individual.
In La. Atty. Gen. Op. No. 77-537, this office opined that the policy underlying La.R.S. 9:2793 is to encourage citizens to render gratuitous aid to injured persons. Because of this policy, "any person who renders the type of aid described in the statute is granted immunity from a civil action for damages as a result of any act or omission in rendering such aid and assistance." See also La. Atty. Gen. Op. No. 92-223.
Based on the foregoing, it is the opinion of this office that any person, including a Constable with no medical or first aid training, who gratuitously renders emergency care, first aid, or rescue at the scene of the emergency is protected from civil liability under the general terms of La.R.S. 9:2793, Louisiana's "Good Samaritan" statute, provided he or she does not cause damage to another intentionally or by gross negligence and that the care is not given incidental to a business relationship.
We hope that this opinion has adequately addressed the legal issues you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
With best regards,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY: _____________________ Erin C. Day Assistant Attorney General
JDC: ECD